DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 15-24 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 15 and 21, see Applicant’s arguments, filed 09/22/2021, pages 2-5, that “in Suzuki, a single task is performed while recording the parameter and that nothing teaches or suggests that the gazing distance of the subject is measured at a single step of Suzuki’s method” and, as such, “Suzuki, even when combined with the other references, fails to disclose or somehow suggest the concepts of determining a first gazing distance for a person gazing at a stimulus with a first level of attention determined based on at least one physiological parameter of the person and determining a second gazing distance for a person gazing at a stimulus with a second level of attention determined based on at least one physiological parameter of the person, the second level of attention being different from the first one.” Examiner finds this argument persuasive.
As such, the best prior art, Giraudet (U.S. PG-Pub No. 2011/0128496), teaches a method for determining optical power of an optical lens to be placed in front of an eye of a person and adapted for the person, and a method for manufacturing an optical lens adapted for a person, the methods comprising:
determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (V1, V3, 7a) when the person gazes at the first visual stimulus in a given gazing direction with a first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0064, 0067-0071, 0095, 0113-0114, and 0116-0117, e.g. Paragraphs 0063-0064: “…The signals V1 are chosen to fix the attention of a subject…The range finder 2 is oriented in the same direction as the display device 1…” – As the signal fixes the attention of the subject, the person must gaze at the signal with a first level of attention);
determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (V2, V4, 7a) when the person gazes at the second visual stimulus in the given gazing direction with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0064-0065, 0070-0071, 0096, and 0113-0114, e.g. Paragraph 0065: “As soon as the subject is located at a distance from the display device 1 which is less than D1, the projection device 3 projects the second signals V2 onto the ground, at a second distance D2 in front of the device 1, measured horizontally. The signals V2 may be a succession of digits or numbers which vary randomly, large enough to be able to be read without difficulty, even without ophthalmic correction glasses” – As the signal changes to a different signal at a different distance with different digits or sizes and fixes the attention of the subject, the person must gaze at the new signal with a second level of attention);
determining an optical power adapted for the person based on the first and second gazing distances (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108, e.g. Paragraph 0084: “…at least one surface of the lens can first be calculated, so as to obtain optical power values for the direction VL...”); and
manufacturing the optical lens adapted for the person from an optical lens blank, based on the determined optical power (Paragraphs 0085-0090).
Although Giraudet teaches that the first and second visual stimuli are in a given gazing direction, Giraudet fails to explicitly disclose that the first visual stimulus is along a given gazing vector and the second visual stimulus is along the given gazing vector.
However, Wakil teaches measuring refractive characteristics of human eyes comprising determining a first gazing distance determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (50, 51, 55) when the person gazes at the first visual stimulus along a given gazing vector (vector along 56) with a first level of attention and determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (50, 51, 55) when the person gazes at the second visual stimulus along the given gazing vector (vector along 56) with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Fig. 1; Abstract; C. 4, L. 19-61; C. 5, L. 13-43; C. 6, L. 24-64; C. 7, L. 19 – C. 8, L. 50). Wakil teaches these stimuli along the same gazing vector as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” (C. 6, L. 12-15) in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” (C. 1, L. 20-23) which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye” (C. 2, L. 56 – C. 4, L. 14).
Additionally, Wakil further teaches that the stimulus is adjusted to account for accommodation of the instrument based on the patient’s brain activity (C. 3, L. 4-46).
Although the method of Giraudet necessarily results in a patient gazing at the first visual stimulus with a first level of attention and the second visual stimulus with a second level of attention, Giraudet and Wakil fail to explicitly disclose that the first and second levels of attention are determined based on at least one physiological parameter of the person.
Moreover, even though Suzuki teaches a method for designing spectacle lenses including monitoring levels of attention of the user (See e.g. Figs. 6, 8, 11, 14-15, 17, and 18; Paragraphs 0064-0077, 0080-0082, 0084, 0087, 0089, 0096, and 0107-0120), each of Giraudet, Wakil, and Suzuki fails to teach or reasonably suggest determining a first gazing distance, the first gazing distance being a distance between the eye of the person and a first visual stimulus when the person gazes at the first visual stimulus along a given gazing vector with a first level of attention determined based on at least one physiological parameter of the person and also determining a second gazing distance, the second gazing distance being a distance between the eye of the person and a second visual stimulus when the person gazes at the second visual stimulus along the given gazing vector with a second level of attention determined based on the at least one physiological parameter of the person, the second level of attention being different from the first level of attention.
Thus, The prior art of record, taken alone or in combination, fails to teach the combined details of claims 15 or 21, specifically including the limitations: “determining a first gazing distance, the first gazing distance being a distance between the eye of the person and a first visual stimulus when the person gazes at the first visual stimulus along a given gazing vector with a first level of attention determined based on at least one physiological parameter of the person; determining a second gazing distance, the second gazing distance being a distance between the eye of the person and a second visual stimulus when the person gazes at the second visual stimulus along the given gazing vector with a second level of attention determined based on the at least one physiological parameter of the person, the second level of attention being different from the first level of attention.”
Regarding claim 27, see Applicant’s arguments, filed 09/22/2021, pages 2-5, that “in Suzuki, a single task is performed while recording the parameter and that nothing teaches or suggests that the gazing distance of the subject is measured at a single step of Suzuki’s method” and, as such, “Suzuki, even when combined with the other references, fails to disclose or somehow suggest the concepts of determining a first gazing distance for a person gazing at a stimulus with a first level of attention determined based on at least one physiological parameter of the person and determining a second gazing distance for a person gazing at a stimulus with a second level of attention determined based on at least one physiological parameter of the person, the second level of attention being different from the first one.” Examiner finds this argument persuasive.
As such, the best prior art, Giraudet, teaches an optical power determining device configured to determine optical power of an optical lens to be placed in front of eyes of a person and adapted for the person, the device comprising:
a distance measuring device configured to measure a distance between a visual stimulus and the eyes of a person, the distance measuring device chosen from a list comprising: an optical motion tracking device, a ultrasonic rangefinder device, a measuring tape, a video camera (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0064, 0067-0071, 0095, 0113-0114, and 0116-0117, e.g. Paragraphs 0063-0064: “…The signals V1 are chosen to fix the attention of a subject…The range finder 2 is oriented in the same direction as the display device 1…”);
a memory configured to store computer executable instructions (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0065 and 0095); and
a processor to execute the computer executable instructions (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0065 and 0095), wherein the computer executable instructions comprises instructions for:
determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus when the person gazes at the first visual stimulus in a given gazing direction with a first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0063-0064, 0067-0071, 0095, 0113-0114, and 0116-0117, e.g. Paragraphs 0063-0064: “…The signals V1 are chosen to fix the attention of a subject…The range finder 2 is oriented in the same direction as the display device 1…”),
determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus when the person gazes at the second visual stimulus in the given gazing direction with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Figs. 1, 3, 5, and 6; Paragraphs 0064-0065, 0070-0071, 0096, and 0113-0114, e.g. Paragraph 0065: “As soon as the subject is located at a distance from the display device 1 which is less than D1, the projection device 3 projects the second signals V2 onto the ground, at a second distance D2 in front of the device 1, measured horizontally. The signals V2 may be a succession of digits or numbers which vary randomly, large enough to be able to be read without difficulty, even without ophthalmic correction glasses”), and
determining at least one optical power adapted for the person based on the first and second gazing distances (See Figs. 1-6; Paragraphs 0072-0075, 0077-0089, 0097-0098, and 0100-0108, e.g. Paragraph 0084: “…at least one surface of the lens can first be calculated, so as to obtain optical power values for the direction VL...”), the at least one optical power used in manufacturing the optical lens adapted for the person from an optical lens blank (Paragraphs 0085-0090).
Although Giraudet teaches that the first and second visual stimuli are in a given gazing direction, Giraudet fails to explicitly disclose that the first visual stimulus is along a given gazing vector and the second visual stimulus is along the given gazing vector.
However, Wakil teaches measuring refractive characteristics of human eyes comprising determining a first gazing distance determining a first gazing distance, the first gazing distance being the distance between the eye of the person and a first visual stimulus (50, 51, 55) when the person gazes at the first visual stimulus along a given gazing vector (vector along 56) with a first level of attention and determining a second gazing distance, the second gazing distance being the distance between the eye of the person and a second visual stimulus (50, 51, 55) when the person gazes at the second visual stimulus along the given gazing vector (vector along 56) with a second level of attention, the second level of attention being different from the first level of attention (See e.g. Fig. 1; Abstract; C. 4, L. 19-61; C. 5, L. 13-43; C. 6, L. 24-64; C. 7, L. 19 – C. 8, L. 50). Wakil teaches these stimuli along the same gazing vector as such a configuration “eliminates or significantly reduces instrument accommodation errors, one of the current problems limiting the accuracy and effectiveness of objective eye refraction testing” (C. 6, L. 12-15) in order to provide “an apparatus with an open field view of a visual target and a device capable of attachment to a stand at a typical eye examination lane for objective and subjective testing at the same testing station” (C. 1, L. 20-23) which overcome previous problems and “for a more complete understanding of the refractive characteristics of the eye” (C. 2, L. 56 – C. 4, L. 14).
Additionally, Wakil further teaches that the stimulus is adjusted to account for accommodation of the instrument based on the patient’s brain activity (C. 3, L. 4-46).
Although the method of Giraudet necessarily results in a patient gazing at the first visual stimulus with a first level of attention and the second visual stimulus with a second level of attention, Giraudet and Wakil fail to explicitly disclose that the first and second levels of attention are determined based on at least one physiological parameter of the person.
Moreover, even though Suzuki teaches a method for designing spectacle lenses including monitoring levels of attention of the user (See e.g. Figs. 6, 8, 11, 14-15, 17, and 18; Paragraphs 0064-0077, 0080-0082, 0084, 0087, 0089, 0096, and 0107-0120), each of Giraudet, Wakil, and Suzuki fails to teach or reasonably suggest determining a first gazing distance, the first gazing distance being a distance between the eye of the person and a first visual stimulus when the person gazes at the first visual stimulus along a given gazing vector with a first level of attention determined based on at least one physiological parameter of the person and also determining a second gazing distance, the second gazing distance being a distance between the eye of the person and a second visual stimulus when the person gazes at the second visual stimulus along the given gazing vector with a second level of attention determined based on the at least one physiological parameter of the person, the second level of attention being different from the first level of attention.
Thus, The prior art of record, taken alone or in combination, fails to teach the combined details of claim 27, specifically including the limitations: “determining a first gazing distance, the first gazing distance being a distance between the eye of the person and a first visual stimulus when the person gazes at the first visual stimulus along a given gazing vector with a first level of attention determined based on at least one physiological parameter of the person; determining a second gazing distance, the second gazing distance being a distance between the eye of the person and a second visual stimulus when the person gazes at the second visual stimulus along the given gazing vector with a second level of attention determined based on the at least one physiological parameter of the person, the second level of attention being different from the first level of attention.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896